        Case 3:19-cv-00755-DEP Document 23 Filed 08/27/20 Page 1 of 1

                  UNITED STATES DISTRICT COURT
                   NORTHERN DISTRICT OF NEW YORK



                          JUDGMENT IN A CIVIL CASE

Donnette Hardee
           Plaintiff(s)
      vs.                              CASE NUMBER: 3:19-cv-755 (DEP)

Andrew Saul
           Defendant(s)


Decision by Court. This action came to trial or hearing before the Court. The issues
have been tried or heard and a decision has been rendered.

IT IS ORDERED AND ADJUDGED Plaintiff’s motion for judgment on the
pleadings is GRANTED. The Commissioner’s determination that plaintiff
was not disabled at the relevant times, and thus is not entitled to benefits
under the Social Security Act, is VACATED. The matter is hereby
REMANDED to the Commissioner, without a directed finding of disability,
for further proceedings consistent with this determination. Remanding the
matter to the Commissioner pursuant to sentence four of 42
U.S.C.§405(g).

All of the above pursuant to the order of the Honorable Judge David E. Peebles, dated
the 27th day of August, 2020.


DATED: August 27, 2020




                                                    s/Kathy Rogers
                                              Deputy Clerk
